DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.

Response to Arguments
Applicant's arguments regarding the Schaefer, Knieling, and Michot references do not disclose or suggest at least one supply line that includes two or more lying swivel joints whose axes of rotation are arranged essentially in parallel to the axis of rotation of the machine, filed September 29, 2021 have been fully considered but they are not persuasive. 
Regarding the first argument that the Michot reference does not teach or suggest multiple swivel joints whose axes are parallel starting on page 6 of the Remarks, the Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the Michot reference does teach that multiple swivel joints can be in a supply line as the configuration of the supply line can include multiple swivel joints and more pipes (Paragraph [0022]). While the applicant does point to paragraph [0021] which does state “The swivel joints 40 also allows for relative rotation between the pipes 22, 26 and the loading arm 30.”, there can be more swivel joints as seen in paragraph [0022] that more swivel joints and pipes can be included in the pipe to have two horizontally lying swivel joints whose axis of rotation can be in the vertical direction. Thus, Michot does teach that limitation and it would have been obvious to a person having ordinary skill in the art to modify Schaefer and Knieling to include two or more swivel joints whose axis of rotation is arranged vertically.  
However, in the claims there is not a limitation addressing any shifting of pipes due to longitudinal expansion. This was addressed in the previous office action sent July 7, 2021 in the claim 1 rejection. Additionally, it can be considered a duplication of parts for the swivel joint in Michot as Michot, Rao, Schaefer, and Knieling discloses the claimed invention except for two or more lying swivel joints.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to two or more lying swivel joints with parallel axis of rotation since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It should also be stated that a figure of the swivel joints is also not present in the application to show the horizontally oriented swivel joint with an inner part and outer part.

Regarding the second argument that a person having ordinary skill in the art would not find it obvious to add swivel joints from Michot into the first assembly of Schaefer starting on page 7 of the Remarks, the Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, similar to the response to the first argument above, Michot teaches that multiple swivel joints can be in a supply line as the configuration of the supply line can include multiple swivel joints and more pipes (Paragraph [0022]). As the seen in the claims submitted September 29, 2021, there is not a limitation that addresses the longitudinal expansions and the longitudinal expansion was addressed in the rejection of claim 1 in the Non-Final sent July 7, 2021 that the longitudinal expansion of the pipes are common and the swivel joints could shift. There is motivation for the swivel joints to be added from Michot as seen in the motivation statement “…with the motivation to have relative motion between the pipe segments to allow for fluid communication between a supply to a tank” which is seen in paragraph [0020] of Michot. Additionally in paragraph [0022], that more swivel joints and pipes can be included in the pipe to have two horizontally lying swivel joints whose axis of rotation can be in the vertical direction where the axis of rotation can be parallel. Michot in paragraph [0021] teaches that het swivel joint can be in a supply line (20, Figure 1). Schaefer discloses one or several supply lines (11, 17, and 18, Figure 1). A person having ordinary skill in the art would have found it obvious to add the swivel joints of Michot into the supply line of Schaefer.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant’s arguments in view of the claim amendments, see pages 5-8, filed September , with respect to the rejection(s) of claim(s) 1-9 and 11-15 under 35 U.S.C. 130 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new limitation amended into claim 1 comprising the horizontally oriented swivel joints and a horizontal successive segment of the supply line.
For purposes of additional clarity an additional rejections of claims 1-5 and 8 are added that teach the limitation of at least one supply line that includes two or more lying swivel joints whose axes of rotation are arranged essentially in parallel to the axis of rotation to the machine. 
The amendments affected the prior scope, requiring further search and considerations. Therefore, the instant office action has been made final. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner and outer part of the swivel joint seen in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (DE 1902049 A1) in view of Knieling (US 2015/0375981 A1) in further view of Scampoli (US 20060204372 A1).
Regarding Claim 1:
Schaefer discloses a supply line for liquids and gases in filling machines that has:
A rotary distributor (13 and 13a, Figure 1) having a non-rotatably designed first assembly (13a, Figure 1 and Page 3, Lines 87-88) and a second assembly (13, Figure 1 and Page 3, Lines 81-86), 
the machine has a center axis (6, Figure 1) where the upper filler part (2, Figure 1) rotates;
wherein the axis of rotation of the machine is generally vertical (Figure 1, the axis of rotation of the machine is vertical);

	Schaefer does not disclose:
Wherein the first assembly comprises one or several supply points for at least one fluid medium;
a second assembly configured to be rotatable about an axis of rotation of the machine, 
at least one supply line of the one or several supply lines includes two or more lying swivel joints whose axes of rotation are arranged essentially in parallel to the axis of rotation of the machine such that the two or more lying swivel joints are oriented horizontally connecting successive segments of the at least one supply line to each other, wherein one of the successive segments of the at least one supply line is positioned horizontally between the two or more swivel joints and each of the two or more lying swivel joints comprises an inner part and an outer part.
	Knieling teaches a rotary distributor that has:
A second assembly (4, Figure 2) configured to be rotatable about an axis of rotation (D, Figure 2), and
Wherein the first assembly (2, Figure 2) comprises one or several supply points for at least one fluid medium (Paragraph [0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer to include a second assembly configured to be rotatable about an axis of rotation of the machine and wherein the first assembly comprises one or several supply points for at least one fluid medium as taught by Knieling with the motivation to distribute liquids to various filling elements. It also would be 
	Schaefer and Knieling do not teach:
At least one supply line of the one or several supply lines includes two or more lying swivel joints whose axes of rotation are arranged essentially in parallel to the axis of rotation of the machine such that the two or more lying swivel joints are oriented horizontally connecting successive segments of the at least one supply line to each other, wherein one of the successive segments of the at least one supply line is positioned horizontally between the two or more swivel joints and each of the two or more lying swivel joints comprises an inner part and an outer part.
	Scampoli teaches an apparatus for the distribution of concrete that has:
At least one supply line (2, Figure 1, the pipe is the supply line) of the one supply lines includes two or more lying swivel joints (11 and 12, Figure 1, the rotating joint is the swivel joint) whose axes of rotation are arranged essentially in parallel such that the two or more lying swivel joints are oriented horizontally (Figure 1, the swivel joints are parallel and oriented horizontally) connecting successive segments (10, 3 and 4, Figure 1) of the at least one supply line (2, Figure 1) to each other, wherein one of the successive segments (10, 3 and 4, Figure 1) of the at least one supply line (2, Figure 1) is positioned horizontally between the two or more swivel joints (Figure 1, successive joint (3) is horizontal between the two swivel joint) and each of the two or more lying swivel joints comprises an inner part and an outer part.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer and Knieling to include two or more lying swivel joints are oriented horizontally, successive segments, a supply line, and a 
The supply line 11 in Schaefer extends from the bottom of the first assembly (13a) and Scampoli teaches the lying swivel joints can be applied in a conduit (Paragraphs [0018-0019]). Thus, a person having ordinary skill in the art would find it obvious to add swivel joints from Scampoli where the swivel joint rotation can be arranged in parallel with the rotation of the machine consisting of the first and second assemblies of Schaefer. 
Additionally, the applicant has stated on page 4 in the second paragraph of the specification submitted August 27, 2019 that “Swivel joints for pipe connections, i.e. pipe joints, are generally known in prior art. The swivel joints may be embodied, for example, with a radial seal and a ball bearing. An inner part of the swivel joint that is, for example, connected with a first pipe joint, is rotatably held within an outer part of the swivel joint which in turn may be connected, for example, with a second pipe segment. Here, the bores of the inner and outer parts of the swivel joint may be on one axis or else form an angle, in particular a right angle, with respect to each other”. Thus, a person having ordinary skill in the art would have found it obvious and inherent that the swivel joints of Scampoli consists of an inner part and an outer part.  

Regarding Claim 2:
The above-discussed combination of Schaefer, Knieling, and Scampoli accounts for this subject matter where Scampoli teaches wherein the at least one line (2, Figure 1) comprises exactly two lying swivel joints (11 and 12, Figure 1). Schaefer discloses at least one supply lines (11, 17, and 18, Figure 1).
	
Regarding Claim 3:
The above-discussed combination of Schaefer, Knieling, and Scampoli accounts for this subject matter where Scampoli teaches wherein the two of the two or more lying swivel joints (11 and 12, Figure 1) comprises axes of rotation that are arranged offset with respect to each other (Paragraphs [0018-0019] and Figure 1, the swivel joints are offset from each other and the axes of rotation are arranged offset with each other).
	
	Regarding Claim 4:
The above-discussed combination of Schaefer, Knieling, and Scampoli accounts for this subject matter where Scampoli teaches wherein the segment of the supply line (2, Figure 1) between the two lying swivel joints (11 and 12, Figure 1) is embodied in a U-Shaped sub-segment (Figure 1, the pipe segment (3) is in a U-shape). 
	
	Regarding Claim 5:
The above-discussed combination of Schaefer, Knieling, and Scampoli accounts for this subject matter where Scampoli teaches wherein at least one of the two or more lying swivel joints (11 and 12, Figure 1) connects segments of the supply line at an essentially right angle (Figure 1, the swivel joints (11 and 12) connect segments (10, 3 and 4) at an essentially right angle). 
	
	Regarding Claim 8:
	Schaefer discloses:
At least two supply lines (11, 17, and 18, Figure 1) connected to (Figure 1, the supply lines are connected to the first assembly) a first assembly (13a, Figure 1).
Schaefer does not dislcose:
Wherein at least two supply lines with two or more lying swivel joints each are provided, of which a first supply line is connected, by means of a lying swivel joint, to an axially arranged supply point of the first assembly, and a second supply line is connected to a laterally arranged supply point of the first assembly.
	Knieling teaches:
An axially arranged supply point (27, Figure 2) of the first assembly (2, Figure 2), and a laterally arranged supply point (18, Figure 2) of the first assembly (2, Figure 2).
Schaefer and Knieling do not teach:
Wherein at least two supply lines with two or more lying swivel joints each are provided, of which a first supply line is connected, by means of a lying swivel joint, to an axially arranged supply point of the first assembly, and a second supply line is connected to a laterally arranged supply point of the first assembly.
	Scampoli teaches:
Wherein at least one line (2, Figure 1) with two or more lying swivel joints (11 and 12, Figure 1) each are provided.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer and Knieling to include wherein at least one line with two or more lying swivel joints are each provided as taught by Scampoli with the motivation to move the conduit to different position to dispense the concrete.  
The supply line 11 in Schaefer extends from the bottom of the first assembly (13a) which the supply line 11 connects to and Scampoli teaches the lying swivel joints (11 and 12, Figure 1) can be applied in a pipe (Figure 1). Thus, a person having ordinary skill in the art would recognize that the lying swivel joints of Scampoli can be applied in any lines.  

	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (DE 1902049 A1) in view of Knieling (US 2015/0375981 A1) in further view of Michot (US 2017/0276274 A1).
Regarding Claim 1:
Schaefer discloses a supply line for liquids and gases in filling machines that has:
A rotary distributor (13 and 13a, Figure 1) having a non-rotatably designed first assembly (13a, Figure 1 and Page 3, Lines 87-88) and a second assembly (13, Figure 1 and Page 3, Lines 81-86), 
the machine has a center axis (6, Figure 1) where the upper filler part (2, Figure 1) rotates;
wherein the axis of rotation of the machine is generally vertical (Figure 1, the axis of rotation of the machine is vertical);
one or several supply lines (11, 17, and 18, Figure 1) for the at least one fluid medium connected with the supply point or supply points (Figure 1, the supply lines are connected to the first assembly).
	Schaefer does not disclose:
Wherein the first assembly comprises one or several supply points for at least one fluid medium;
a second assembly configured to be rotatable about an axis of rotation of the machine, 
at least one supply line of the one or several supply lines includes two or more lying swivel joints whose axes of rotation are arranged essentially in parallel to the axis of rotation of the machine such that the two or more lying swivel joints are oriented horizontally connecting successive segments of the at least one supply line to each other, wherein one of the successive 
	Knieling teaches a rotary distributor that has:
A second assembly (4, Figure 2) configured to be rotatable about an axis of rotation (D, Figure 2), and
Wherein the first assembly (2, Figure 2) comprises one or several supply points for at least one fluid medium (Paragraph [0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer to include a second assembly configured to be rotatable about an axis of rotation of the machine and wherein the first assembly comprises one or several supply points for at least one fluid medium as taught by Knieling with the motivation to distribute liquids to various filling elements. It also would be obvious to a person having ordinary skill in the art that the rotary distributor (1, Figure 1) of Knieling would have the same axis of rotation in the filling machine of Schaefer as both have an axis of rotation through the center. 
	Schaefer and Knieling do not teach:
At least one supply line of the one or several supply lines includes two or more lying swivel joints whose axes of rotation are arranged essentially in parallel to the axis of rotation of the machine such that the two or more lying swivel joints are oriented horizontally connecting successive segments of the at least one supply line to each other, wherein one of the successive segments of the at least one supply line is positioned horizontally between the two or more swivel joints and each of the two or more lying swivel joints comprises an inner part and an outer part.
Michot teaches a swivel joint with electrical conductivity that has:
At least one supply line (Paragraph [0020] and 20, Figure 1, the loading conduit is the supply line) of the one supply lines includes two or more lying swivel joints (40, Figure 1) whose axes of rotation are arranged essentially in parallel such that the two or more lying swivel joints are oriented horizontally (Paragraph [0022], the supply line can have multiple swivel joints within the line where both swivel joints can be joined horizontally) connecting successive segments (22, 26, and 30, Figure 1) of the at least one supply line (20, Figure 1) to each other, wherein one of the successive segments (22, 26, and 30, Figure 1) of the at least one supply line (20, Figure 1) is positioned horizontally between the two or more swivel joints (Figure 1, successive joint (26) is horizontal between the two swivel joint) and each of the two or more lying swivel joints comprises an inner part (44, Figure 2) and an outer part (46, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer and Knieling to include two or more lying swivel joints are oriented horizontally, successive segments, a supply line, a horizontal segment between the two swivel joints, an inner part, and an outer part as taught by Michot with the motivation to have relative motion between the pipe segments to allow for  fluid communication between a supply to a tank. 
The supply line 11 in Schaefer extends from the bottom of the first assembly (13a) and Michot teaches the lying swivel joints can be applied in a conduit (Paragraph [0021]) where there could be more pipes and swivel joints. Thus, a person having ordinary skill in the art would find it obvious to add swivel joints from Michot where the swivel joint rotation can be arranged in parallel with the rotation of the machine consisting of the first and second assemblies of Schaefer. 

Regarding Claim 2:
The above-discussed combination of Schaefer, Knieling, and Michot accounts for this subject matter where Michot teaches wherein the at least one line (20, Figure 1) comprises exactly two lying swivel joints (40, Figure 1). Schaefer discloses at least one supply lines (11, 17, and 18, Figure 1).
	
Regarding Claim 3:
The above-discussed combination of Schaefer, Knieling, and Michot accounts for this subject matter where Michot teaches wherein the two of the two or more lying swivel joints (40, Figure 1) comprises axes of rotation that are arranged offset with respect to each other (Paragraph [0022] and Figure 1, the swivel joints are offset from each other and the axes of rotation are arranged offset with each other based on pipe direction).
	
	Regarding Claim 4:
The above-discussed combination of Schaefer, Knieling, and Michot accounts for this subject matter where Michot teaches wherein the segment of the supply line (24 and 26, Figure 1) between the two lying swivel joints (40, Figure 1) is embodied in a U-Shaped sub-segment (Figure 1 and Paragraph [0022], the swivel joint is in a partial U-shape, but the pipes that can include more pipes can be arranged in any direction to obtain a U-Shape or S-shape). 
	
	Regarding Claim 5:
The above-discussed combination of Schaefer, Knieling, and Michot accounts for this subject matter where Michot teaches wherein at least one of the two or more lying swivel joints 
	
	Regarding Claim 6:
	Schaefer discloses:
		A supply line (11, 17, and 18, Figure 1) and a first assembly (13a, Figure 1).
	Schaefer does not dislcose:
Wherein in a further one of the two or more lying swivel joints connects the supply line to a supply point of the first assembly.
	Knieling teaches:
		Supply lines connect to a supply points of the first assembly (Paragraph [0056]).
	Schaefer and Knieling do not teach:
Wherein in a further one of the two or more lying swivel joints connects the supply line to a supply point of the first assembly.
	Michot teaches:
Wherein in a further one of the two or more lying swivel joints (40, Figure 1) connects a storage supply to a container or tank (Paragraph [0020]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer and Knieling to include wherein in a further one of the two or more lying swivel joint connects a storage supply to a container or tank as taught by Michot with the motivation to have relative motion between the pipe segments to allow for fluid communication between a supply to a tank.
The supply line 11 in Schaefer extends from the bottom of the first assembly (13a) and Michot teaches the lying swivel joints can be applied in a conduit (Paragraph [0021]). Knieleing 

	Regarding Claim 8:
	Schaefer discloses:
At least two supply lines (11, 17, and 18, Figure 1) connected to (Figure 1, the supply lines are connected to the first assembly) a first assembly (13a, Figure 1).
	Schaefer does not dislcose:
Wherein at least two supply lines with two or more lying swivel joints each are provided, of which a first supply line is connected, by means of a lying swivel joint, to an axially arranged supply point of the first assembly, and a second supply line is connected to a laterally arranged supply point of the first assembly.
	Knieling teaches:
An axially arranged supply point (27, Figure 2) of the first assembly (2, Figure 2), and a laterally arranged supply point (18, Figure 2) of the first assembly (2, Figure 2).
Schaefer and Knieling do not teach:
Wherein at least two supply lines with two or more lying swivel joints each are provided, of which a first supply line is connected, by means of a lying swivel joint, to an axially arranged supply point of the first assembly, and a second supply line is connected to a laterally arranged supply point of the first assembly.
	Michot teaches:
Wherein at least one line (20, Figure 1) with two or more lying swivel joints (40, Figure 1 and Paragraph [0022]) each are provided.

The supply line 11 in Schaefer extends from the bottom of the first assembly (13a) which the supply line 11 connects to and Michot teaches the lying swivel joints (40, Figure 1) can be applied in a pipe (Figure 1). Thus, a person having ordinary skill in the art would recognize that the lying swivel joints of Michot can be applied in any lines.  

	Regarding Claim 9:
	Schaefer discloses:
A rotary distributor (13 and 13a, Figure 1) with a first assembly (13a, Figure 1) and a second assembly (13, Figure 1).
	Schaefer and Michot do not teach:
Wherein the first assembly comprises a distributor shaft of the rotary distributor, and the second assembly comprises a distributor head of the rotary distributor, so that the distributor head is embodied to be rotatable with respect to the distributor shaft.	
	Knieling teaches:
Wherein the first assembly (2, Figure 2) comprises a distributor shaft of the rotary distributor (Paragraph [0058]), and the second assembly (4, Figure 2) comprises a distributor head of the rotary distributor (Paragraph [0056]), so that the distributor head is embodied to be rotatable with respect to the distributor shaft (Paragraph [0058]).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Knieling in further view of Michot and Rao (CN 102756814 B).
Regarding Claim 7:
Schaefer discloses:
A rotary distributor (13 and 13a, Figure 1) and at least one supply line (11, 17, and 18, Figure 1).
Schaefer and Michot do not teach:
Wherein the at least one supply line is connected with a supply point of the first assembly for a cleansing agent for CIP cleaning.
	Knieling teaches:
A supply point of the first assembly for cleansing agent for CIP cleaning (Paragraph [0056]).
Schaefer, Knieling, and Michot do not teach:
Wherein the at least one supply line is connected with a supply point of the first assembly for a cleansing agent for CIP cleaning.
Rao teaches a central distributor that has:
 		At least one supply line (3, Figure 3) for cleansing agent (Page 3, Lines 116 and 119-120).
.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Knieling in further view of Michot, and Burgmeier (US 2009/0084465 A1).
Regarding Claim 11:
Schaefer discloses a supply line for liquids and gases in filling machines that has:
The filling machine (Page 1, Lines 10-15), comprising a stationary part of the plant (1, Figure 1) and a part of the plant rotatable (2, Figure 1) with respect to the stationary part of the plant (1, Figure 1), at which at least one filling valve (4, Figure 1), and furthermore comprising a device according to any one of the preceding claims, wherein the first assembly (13a, Figure 1) is arranged at the stationary part (1, Figure 1) of the plant, and the second assembly (13, Figure 1) is arranged at the rotatable part (2, Figure 1) of the plant, and wherein the at least one fluid medium comprises the filling product (Page 3, Lines 85-86).
	Schaefer, Knieling, and Michot do not teach:
At least one filling valve for filling a container to be filled with the filling product to be arranged; and 
the filling machine for filling containers with a filling product. 
	Burgmeier teaches a media distribution apparatus that has:
At least one filling valve (36, Figure 1) for filling a container to be filled with the filling product to be arranged (Paragraph [0053]); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer, Knieling, and Michot to include at least one filling valve for filling a container to be filled with the filling product to be arranged and the filling machine for filling containers with a filling product as taught by Burgmeier with the motivation to dispense a beverage into a container during the production process.
 
Regarding Claim 12:
The above-discussed combination of Schaefer, Knieling, Michot, and Burgmeier accounts for this subject matter where Schaefer discloses wherein the first assembly (13a, Figure 1) is firmly connected with the stationary part of the plant (Page 3, Lines 87-88).

Regarding Claim 14:
The above-discussed combination of Schaefer, Knieling, Michot, and Burgmeier accounts for this subject matter where Schaefer discloses wherein a supply line (11, Figure 1) for the filling product (Page 3, Lines 85-86) and at least one further supply line (17 and 18, Figure 1) for at least one further fluid medium are provided (Page 3, Lines 93-95).

Regarding Claim 15:
	Schaefer discloses:
At least one further fluid medium are provided (Page 3, Lines 93-95).
	Schaefer, Knieling, and Michot do not teach:

	Burgmeier teaches:
Wherein the further fluid medium is or comprises a purge gas or cleansing agent (Paragraph [0052], the sterile gas is the purge gas and the cleansing fluid is the cleansing agent). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Schaefer, Knieling, and Michot to include the further fluid medium is or comprises a purge gas or cleansing agent as taught by Burgmeier with the motivation to clean the beverage filling during the cleaning operation. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Knieling in further view of Michot, Burgmeier, and Baruffato (US 5551491 A).
Schaefer discloses:
Furthermore comprising at least one fluid medium (Page 3, Lines 85-86, the supply line contains a liquid), wherein the one or several supply lines (11, 17, 18, and Figure 1) connect with the rotary distributor (13 and 13a, Figure 1).
	Schaefer, Knieling, Michot, and Burgmeier do not teach:
Furthermore comprising a valve cluster for supplying the at least one fluid medium, wherein the one or several supply lines connect the valve cluster with the rotary distributor.
	Baruffato teaches an automatic carousel machine that has:
Furthermore comprising a valve cluster (43, Figure 1) for supplying the at least one fluid medium (44, Figure 1, the reservoir contains the fluid medium), wherein the one or several supply lines (26, 27, 28, 29, 30, 31, 32, and 33, Figure 1, the ducts are the supply lines) connect the valve cluster (43, Figure 1) with the rotary joint (2 and 17, Figure 2).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Mencacci (US 3951186 A) teaches a container filling apparatus that has a rotary distributor and swivel joints that connect to the supply reservoirs. 
Ronchi (US 6810927 B2) teaches a rotary filling machine that has at least one supply lines, a rotary distributor, and filling valves for filling container. 
	Klingbail (US 2006/0131873 A1) teaches a high pressure swivel joint that has pipe segments. 
Yoshida (US 4688611 A) teaches a cleaning apparatus for a fixed volume that has a filling apparatus, at least one filling valve, a rotary distributor, and a swivel joint.  
Uchikawa (US 20180080588 A1) teaches a rotary joint that has a first assembly and a second assembly. 
Gerber (US 4561680 A) teaches a swivel joint assembly that has an inner part, an outer part, a horizontal segment between the two swivel joints, and the segment between the two swivel joints is in a U-Shape. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Timothy P. Kelly/Primary Examiner, Art Unit 3753